92 Okla. Cr. 315 (1950)
223 P.2d 154
Ex parte GOWER.
No. A-11409.
Criminal Court of Appeals of Oklahoma.
October 4, 1950.
Walter Lee Gower, per se.
Mac Q. Williamson, Atty. Gen., for respondent.
JONES, P.J.
There was filed with the Clerk of the Criminal Court of Appeals an unverified petition by Walter Lee Gower in which he complained that he was illegally detained in the State Penitentiary upon a conviction for burglary in the second degree. The petition is quite rambling and in it petitioner contends that he *316 was not guilty of breaking into a place but alleges that he was merely drinking and "got out of line by trespassing". No copies of any of the instruments filed in the trial court are attached to the petition. The Attorney General has filed a demurrer to the petition.
We are of the opinion that an unverified petition for habeas corpus with allegations such as are herein set forth, there being no certified copy of the information or judgment and sentence of the lower court attached to the petition, is insufficient to question the validity of the commitment by which the person is incarcerated in the penitentiary.
Demurrer sustained, and writ denied.
BRETT and POWELL, JJ., concur.